1 Reported in 237 N.W. 22.
Defendant appeals from an order denying his alternative motion for judgment notwithstanding the verdict or for a new trial. *Page 478 
Action was brought to recover a commission of $455 for the reasonable value of services claimed to have been rendered by plaintiff in securing a purchaser for certain real estate of defendant. The jury returned a verdict in plaintiff's favor for $221.25. There is no criticism of the charge, and no errors are assigned as to rulings on evidence.
A careful reading of the record discloses that the evidence was much in dispute. That on the part of plaintiff was sufficient, if believed by the jury, to warrant it in finding that there was an agreement between plaintiff and defendant that she was to have compensation for procuring a sale of the property and that she did so procure it. A recital of the evidence is not necessary and would serve no useful purpose. The verdict of the jury having ample support in the evidence and the result having the approval of the trial court, there must be an affirmance. 1 Dunnell, Minn. Dig. (2 ed.  Supp.) §§ 415 and 415a.
Order affirmed.